Exhibit 10.1

[g201511251746554022035.jpg]

 

 

November 13, 2015

Robert B. Anacone

897 Cofair Court

Solana Beach, CA 92075

 

Re:Retirement Planning

Dear Bob:

As discussed, we would like to assure a smooth transition for you and the
Company in connection with your retirement and your separation from employment
with Tandem Diabetes Care.  Though the Company does not have a formal plan that
applies in this circumstance, we are offering you an arrangement to facilitate a
productive transition.  

This letter sets forth the arrangement that the Company is offering, and the
terms and conditions that apply if you accept it.  Please read this carefully
and feel free to call me if you have any questions.  If the terms set forth in
this letter are acceptable, you will need to sign and date the enclosed copy of
this letter and return it to me within the time limits set forth below.  Once
this letter agreement takes effect, it will become a legally binding contract
between you and the Company on the following terms:

1.Retirement Date and Final Regular Paycheck:  Your employment with the Company
will terminate on December 31, 2015 (the “Retirement Date”).  On or before that
date you will be paid all salary, bonuses, unused paid time off, and any other
compensation due through your date of termination.  The Company will also
reimburse you for any reasonable and necessary business expenses incurred prior
to your date of termination in accordance with the Company’s written policies,
provided you submit a properly documented expense report within thirty (30) days
following your Retirement Date. Such expense reports should be provided in
writing to Chris Page in the Company’s Human Resources department.

2. Return of Company Property: On or prior to your Retirement Date you must
return all property of the Company in your possession or control, including all
keys, cards, and badges, and all computer, tablet, telephone, and office
equipment in good working order (except for reasonable wear and tear) and with
all files and software intact. You should not retain in your possession or
control any duplicate records or files containing confidential information of
the Company, whether in electronic, paper or other format or on any storage
device or network. If requested, you will provide the Company with any passwords
associated with any computer, tablet, or other device used by you in the course
of your employment.

3.Pay and Benefits:  The parties anticipate that you will continue to be paid
your regular salary and wages through your Retirement Date. In addition, in
consideration for your signing and fulfilling your obligations under this letter
agreement, the Company will provide the following additional pay and
benefits, subject to the this agreement being signed and not revoked as provided
in Paragraph 16 below, and you signing and not revoking the General Release
attached as Exhibit A on January 21, 2016 or sooner, if requested by the
Company:

 

1.

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

A.2015 Bonus Plan:  Notwithstanding the termination of employment on your
Retirement Date, as partial consideration for you entering into this agreement
the parties acknowledge and agree that you will be eligible for your cash
incentive bonus under the Company’s 2015 Cash Bonus Plan (the “2015 Bonus
Plan”), based on your target bonus of 50% of your base salary (as in effect for
the 2015 calendar year), regardless of your employment status as of the date of
the determination of the bonus payout or the bonus payment date. The
determination of the actual bonus, if any, remains subject to the final
determination by the Compensation Committee of the Board (the “Committee”) of
the Company’s corporate goal achievement as well as the Committee’s
discretionary authority under the 2015 Bonus Plan; but in any event will be
determined for you using the same methodology applied to all of the Company’s
officers (other than the target bonus amount). We anticipate that this will
occur during the first quarter of 2016 and your bonus will be paid to you at the
same time as bonuses, if any, are paid to the Company’s other officers. Any
payment under the 2015 Bonus Plan will be subject to appropriate withholding and
payroll deductions.  

 B.Group Medical Insurance: The Company will pay the COBRA premium for your
current coverage under the Company’s group medical plan from January 1, 2016
through December 31, 2016, provided you make a timely election to continue such
coverage following your date of termination.  You will receive the necessary
COBRA forms in a separate letter from WageWorks, our COBRA administrator.  Any
coverage under the medical plan beyond this period will be solely at your
expense.  All such coverage will be subject to the terms and conditions of the
medical plan documents.

C.Consulting Arrangement: Concurrently with the effectiveness of this agreement,
you will be offered to enter into a Consulting Agreement in the form attached
hereto as Exhibit B to allow for your continuous service to the Company from
January 1, 2016 through December 31, 2016 in the capacity as an independent
consultant.

D.Unemployment: The Company will not contest your eligibility for unemployment
insurance.

You acknowledge that the Company is not otherwise obligated to provide you the
pay and benefits discussed in this provision, and is doing so only as a term and
condition of this agreement, and subject to the terms and conditions of this
agreement.

4.         Stock Options:  Any stock options previously issued to you shall
continue to be subject to the terms of the applicable stock option plan, your
stock option agreements, and applicable laws. To the extent that your
outstanding stock options remain outstanding following your Retirement Date, you
acknowledge that any Incentive Stock Options will automatically convert to
Non-Qualified Stock Options by operation of law effective ninety (90) days
following your Retirement Date. Upon expiration of the applicable exercise
period, all of your vested and unexercised stock options will expire.

5.         401(k) Plan:  You may exercise whatever options and privileges are
afforded you under the Company’s 401(k) plan with respect to your account
balance as of your date of termination.   

 

2.

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

6.         Other Benefits:  Except as provided in this agreement, your
eligibility for all other compensation and benefits will end on January 1,
2016. 

7.Cooperation: You and the Company agree to cooperate in assuring a smooth and
orderly transition as we carry out this agreement.  During the period of this
agreement and thereafter, you will refrain from making any false or disparaging
remarks about the Company, its personnel, or its products and services,
including but not limited to making such comments to the press or media or
posting them on any social media or other website. Moreover, following your
Retirement Date you will not speak publicly for the Company or represent the
Company to any third-party organizations.

8.Reference Checks:  In responding to inquiries about you from prospective
employers, the Company will disclose only your dates of employment, title, final
rate of pay, provided you refer all such inquiries to Chris Page in the Human
Resources department.

9.Final Settlement and Release of All Claims: Since the compensation and
benefits provided under this agreement goes beyond what you are entitled to
under the Company’s policies, you agree that this agreement constitutes a full
and final settlement of any and all claims, known or unknown, of any kind that
you may have to date against the Company or any of its parent or affiliated
companies and their respective officers, directors, shareholders, employees,
insurers, agents, successors, or assigns.  You acknowledge and agree that you
are entering this this agreement to resolve any and all of the claims described
below, including but not limited to any and all claims for wages or compensation
of any type or character, all such claims being disputed in good faith. To the
fullest extent allowed by law, you hereby waive and release all such claims in
return for the severance pay and benefits you will be receiving under this
agreement.

10.Claims Included In Release:  The release of claims in Paragraph 9 is intended
to be as broad as the law allows.  The types of claims that you are releasing
under this agreement include but are not limited to the following:

A.Discrimination or harassment under equal employment laws such as Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, or
the California Fair Employment and Housing Act.

B.Wrongful termination of employment under any State or federal law, including
claims for breach of contract or wrongful termination in violation of public
policy (“whistleblower”).

C.Violation of wage and hour laws, including claims for overtime pay, meal and
rest period violations, accrued vacation, expense reimbursement, travel and
meeting time, stand-by duty, business use of your personal automobile, or
cleaning and maintenance of uniforms.

D.Violation of State or federal laws concerning leaves of absence, such as the
Family and Medical Leave Act, California Family Rights Act, and Pregnancy
Disability Leave Law.

E.Claims based upon any violation of the Company’s policies and regulations or
any written or oral contract or agreement between the Company and you.

 

3.

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

F.Tort and common law claims including but not limited to claims for wrongful or
retaliatory discharge, emotional distress, defamation, slander, libel or false
imprisonment, claims for attorneys’ fees, back pay, front pay or reinstatement. 

G.Claims based upon any violation of any other State, Federal or local statutes
or laws.  

H.This release also includes any unknown claims that you are not aware of at
this time.  In that respect, you waive the protection of any law that might
otherwise prevent you from waiving unknown claims, such as California Civil Code
section 1542 which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

11.Claims Not Included In Release:  The release in Paragraph 9 does not release
any claims that cannot be released by law, and will not prevent you from doing
any of the following:

A.Obtaining unemployment compensation or State Disability Insurance from the
State of California, or workers’ compensation through the Workers’ Compensation
Appeals Board;

B.Asserting any right that is created or preserved by this agreement, such as
your right to receive the severance pay and benefits outlined above, or to
continue group health coverage under COBRA;

C. Enforcing any rights you have to be indemnified by the Company in the event a
claim is made against you by a third party for something you did in the course
of properly carrying out your duties as an employee of the Company;

D.Challenging the validity of the release of claims in this agreement by filing
a complaint with the U.S. Equal Employment Opportunity Commission or California
Department of Fair Employment and Housing, or

E.Filing a charge with, or giving testimony or participating in any
investigation conducted by the EEOC or DFEH.  However, you acknowledge that you
are not entitled to any monetary damages resulting from any such actions.

12. Trade Secrets and Intellectual Property:  During your employment, you were
entrusted with access to highly confidential trade secrets of the Company
concerning such things as the identities, needs, and preferences of its
customers and prospects; business and financial terms of agreements between the
Company and various third parties; financial reports; business plans and sales
forecasts; sales and marketing objectives and strategies; customer lists;
compensation arrangements; regulatory objectives and strategies; product designs
and specifications; manufacturing know-how; personnel files; policies and
practices associated with customer and technical support, training and quality
systems; and patents, copyrights, and

 

4.

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

trademarks belonging to the Company.  You agree to keep all such information
confidential and not to use or disclose it for any purpose after your
termination. 

13.Other Agreements: Any existing agreements between you and the Company
concerning protection of trade secrets, confidential information, ownership of
inventions, intellectual property rights, or unfair competition shall remain in
effect by their terms. In particular, attached for your reference as Exhibit C
is a copy of your fully executed Employee Proprietary Information Agreement
which you signed as a condition to your employment. Your continued compliance
with the terms of the attached Employee Proprietary Information Agreement is an
express condition of this agreement. Moreover, you agree to continue to maintain
any and all current or prospective customer information in strict confidence to
ensure that any individually identifiable protected health information (PHI)
remains protected under the regulations implementing Health Insurance
Portability and Accountability Act of 1996 (HIPAA), as amended, and other
federal and state laws protecting the confidentiality of personal identifying
information.

14.No Admission:  You acknowledge that this is not an admission of wrongdoing or
poor performance by you or the Company, and shall not be used as evidence of
guilt by either party.  If you elect not to sign this letter, it shall become
null and void.

15.Complete Agreement:  Except as provided in Paragraph 13 above and except for
the Consulting Agreement should you choose to enter into the Consulting
Agreement, this agreement sets forth the complete agreement between you and the
Company, and supersedes all other agreements and understandings whether oral,
written or implied.  For the avoidance of doubt, the parties mutually agree and
acknowledge that upon the effectiveness of this Agreement your Amended and
Restated Severance Agreement dated as of November 4, 2013 and your Employment
Letter Agreement dated February 10, 2009 shall each be deemed to have terminated
and have no further force or effect.  This agreement shall be binding on and
shall inure to the benefit of the parties and their respective heirs, legal
representatives, successors and assigns. You acknowledge that no promises or
inducements have been made to you, other than what is set forth in this letter,
to induce you to sign this agreement.  This agreement can be modified or amended
only in a formal written contract signed by you and the Company’s Chief
Executive Officer. In the event that you materially breach the terms of this
agreement, or the Employee Proprietary Information Agreement, the Company
(i) shall be entitled to discontinue all payments and other consideration under
this agreement; and (ii) demand immediate repayment in full of any payments made
to you or on your behalf under the provisions of Paragraph 3 above
notwithstanding anything to the contrary in this agreement.  In the event of a
lawsuit or other proceeding in which either party to this agreement claims a
breach of this agreement, or seeks to enforce or interpret this agreement, the
prevailing party shall be entitled to an award for reasonable attorneys’ fees
and costs, together with any costs and expenses, incurred in connection with
such dispute. Additionally, the validity and interpretation of this agreement
shall be governed by the laws of the State of California without giving effect
to the principles of conflict of laws.  The parties each hereby consent to
exclusive jurisdiction and venue for all purposes in the state courts located in
San Diego County, California, or the Federal District Court for the Southern
District of California.

 

5.

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

16.Voluntary Agreement and Effective Date:   To assure that you make an informed
and voluntary decision, you will have until December 4, 2015 to decide whether
or not to sign this agreement, and an additional period of seven (7) days after
signing in which to revoke your acceptance by informing me in writing.  You also
have the right to, and are encouraged to, consult with legal counsel regarding
this agreement.  This agreement will not take effect, and you will not be
eligible to receive your bonus and COBRA premium payments as provided above,
until that seven day period has lapsed without your revoking this agreement.   

17.Age Discrimination Claims:  For purposes of the Older Workers Benefit
Protection Act and to assure that this agreement bars any claims under the
federal Age Discrimination in Employment Act and California Fair Employment and
Housing Act, you acknowledge (i) that you have read this agreement and
understand that it bars all claims, including those for age discrimination; (ii)
that the release of claims in this agreement does not apply to claims based on
events that occur after this agreement takes effect; and (iii) that you are
receiving consideration that you are not otherwise entitled to from the Company;
(iv) that you have been allowed at least twenty-one (21) days in which to decide
whether to accept this agreement and that this agreement will not take effect
until the expiration of the seven day period referenced in paragraph 16, above.

If the terms of this agreement are acceptable to you, please sign and date the
enclosed copy of this agreement and return it to me within twenty-one days after
receipt.

 

Very truly yours,

 

/s/ Kim D. Blickenstaff  

Kim D. Blickenstaff

President and Chief Executive Officer

November 23, 2015

 

 

I agree to the terms and conditions stated in this letter.

By:

/s/ Robert B. Anacone

 

Robert B. Anacone

 

 

Date:

November 22, 2015

 

 

 

 

 

[Signature Page to Retirement Agreement dated November 13, 2015]

 

 

6.

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

Exhibit A to Retirement Agreement

Form of General Release

General Release of All Claims.  In consideration for Tandem Diabetes Care, Inc.
(the “Company”) paying Robert B. Anacone (“you”) the bonus and COBRA premium
payments, and offering to enter into the consulting agreement, as provided in
Paragraph 3 of the letter agreement dated November 12, 2015 between the Company
and you (the “Agreement”), you irrevocably and unconditionally release and
discharge the Company and any and all of its parent or affiliated companies and
their respective officers, directors, shareholders, employees, insurers, agents,
successors, or assigns (the “Releasees”) from any and all claims, known or
unknown, of any kind that you may have to date against Releasees or any of
them.  You acknowledge and agree that you are entering this this General Release
to resolve any and all of the claims described below, including but not limited
to any and all claims for wages or compensation of any type or character, all
such claims being disputed in good faith.

2.Claims Included in Release.  The release of claims under this General Release
is intended to be as broad as the law allows.  The types of claims that you are
releasing under this General Release include but are not limited to the
following:

A.Discrimination or harassment under equal employment laws such as Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, or
the California Fair Employment and Housing Act.

B.Wrongful termination of employment under any State or federal law, including
claims for breach of contract or wrongful termination in violation of public
policy (“whistleblower”).

C.Violation of wage and hour laws, including claims for overtime pay, meal and
rest period violations, accrued vacation, expense reimbursement, travel and
meeting time, stand-by duty, business use of your personal automobile, or
cleaning and maintenance of uniforms.

D.Violation of State or federal laws concerning leaves of absence, such as the
Family and Medical Leave Act, California Family Rights Act, and Pregnancy
Disability Leave Law.

E.Claims based upon any violation of the Company’s policies and regulations or
any written or oral contract or agreement between the Company and you.

F.Tort and common law claims including but not limited to claims for wrongful or
retaliatory discharge, emotional distress, defamation, slander, libel or false
imprisonment, claims for attorneys’ fees, back pay, front pay or reinstatement.

G.Claims based upon any violation of any other State, Federal or local statutes
or laws.  

H.This release also includes any unknown claims that you are not aware of at
this time.  In that respect, you waive the protection of any law that might
otherwise prevent you from waiving unknown claims, such as California Civil Code
section 1542 which states:

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

3.Claims Not Included In Release:  This General Release does not release any
claims that cannot be released by law, and will not prevent you from doing any
of the following:

A.Obtaining unemployment compensation or State Disability Insurance from the
State of California, or workers’ compensation through the Workers’ Compensation
Appeals Board;

B.Asserting any right that is created or preserved by the Agreement, such as
your right to receive the severance pay and benefits outlined above, or to
continue group health coverage under COBRA;

C. Enforcing any rights you have to be indemnified by the Company in the event a
claim is made against you by a third party for something you did in the course
of properly carrying out your duties as an employee of the Company;

D.Challenging the validity of the release of claims in this agreement by filing
a complaint with the U.S. Equal Employment Opportunity Commission or California
Department of Fair Employment and Housing, or

E.Filing a charge with, or giving testimony or participating in any
investigation conducted by the EEOC or DFEH.  However, you acknowledge that you
are not entitled to any monetary damages resulting from any such actions.

4.Voluntary Agreement and Effective Date:   To assure that you make an informed
and voluntary decision, you will have until January 21, 2016 to decide whether
or not to sign this General Release, and an additional period of seven (7) days
after signing in which to revoke your acceptance by informing me in
writing.  You also have the right to, and are encouraged to, consult with legal
counsel regarding this General Release.  This General Release will not take
effect, and you will not be eligible to receive your bonus and COBRA premium
payments as provided in the Agreement until that seven day period has lapsed
without your revoking this General Release. 

5.Age Discrimination Claims:  For purposes of the Older Workers Benefit
Protection Act and to assure that this agreement bars any claims under the
federal Age Discrimination in Employment Act and California Fair Employment and
Housing Act, you acknowledge (i) that you have read this agreement and
understand that it bars all claims, including those for age discrimination; (ii)
that the release of claims in this agreement does not apply to claims based on
events that occur after this agreement takes effect; and (iii) that you are
receiving consideration that you are not otherwise entitled to from the Company;
(iv) that you have been allowed at least twenty-one (21) days in which to decide
whether to accept this agreement and that this agreement will not take effect
until the expiration of the seven day period referenced in paragraph 4, above.




 

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

 

IN WITNESS WHEREOF, the parties have executed this General Release as of the
respective dates set forth below.

 

 

Dated: January ___, 2016

 

Dated:  January ___, 2016

 

TANDEM DIABETES CARE, INC.

 

 

 

 

 

 

 

By:  Kim Blickenstaff, President and CEO

 

Robert B. Anacone

 

 

[Signature Page to General Release between Tandem Diabetes Care, Inc. and Robert
B. Anacone]

 

 

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

Exhibit B to Retirement Agreement

Form of Consulting Agreement between Tandem Diabetes Care, Inc. and Robert B.
Anacone

This Consulting Agreement (the “Agreement”) is made and entered into effective
as of November ___, 2015 by and between Tandem Diabetes Care, Inc., a Delaware
corporation (“Company), with its principal place of business at 11045 Roselle
Street, San Diego, CA 92121 and Robert B. Anacone (“Consultant”) having a place
of residence at 897 Cofair Court, Solana Beach, CA 92075.

1.Retention of Services.  Commencing on January 1, 2016 and through the Term  of
this Agreement as provided below, Consultant shall provide, at mutually
convenient times and places during the term of this Agreement, consulting and
advisory services in the field of commercial sales and marketing of medical
devices (“Consulting Services”).  Such Consulting Services shall be provided
upon the reasonable request of the Company, through its Chief Executive Officer
or his/her designee (“CEO/ CEO Designee”), but in no event will the Consulting
Services provided be in excess of 80 hours per month.  

2.Compensation. As consideration for the Consulting Services to be provided
under this Agreement, during the term of this Agreement Consultant shall receive
a biweekly payment in the amount of $13,865.39, up to an aggregate maximum of
$360,500.00.  Consultant shall be solely responsible for the payment of any
federal, state or local income tax, social security tax, workers' compensation
insurance, state disability insurance and other taxes or other insurance which
Consultant is responsible for paying as an independent contractor under the
federal, state or local laws.  Consultant shall procure and maintain all
licenses necessary for the performance of the Consulting Services.  Company
shall reimburse Consultant for the reasonable out-of-pocket expenses incurred by
Consultant in connection with travel expenses and third party costs incurred in
connection with the Consulting Services, provided that the incurrence of such
expenses has received the prior written approval of the Company’s Chief
Administrative Officer.  Consultant shall provide Company with appropriate
documentation to support any such expenses.

3.Independent Contractor Relationship.  The Company and Consultant acknowledge
that in providing the Consulting Services, Consulting will be acting as an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship of any type.  Consultant will not be entitled to any of the rights
privileges or benefits that the Company may make available to its employees,
including, but not limited to profit-sharing or retirement benefits, life
insurance, medical, dental or vision insurance, paid time off, sick time, or
ongoing participation in the any of the Company’s equity incentive plans.  As an
independent contractor, Consultant will not be authorized to make any
representation, contract or commitment on

1

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

behalf of Company unless specifically requested or authorized in writing to do
so by the CEO/CEO Designee.  

4.Method of Performing Services; Results.  Consultant will determine the method,
details and means of performing the Consulting Services as requested by the
Company and required by this Agreement. Consultant shall provide the services
for which Consultant is engaged to the reasonable satisfaction of Company, and
shall furnish Company with reasonable opportunities from time to time to
ascertain whether the Consulting Services are being performed in accordance with
the terms of this Agreement.  All work done and materials furnished shall be
subject to final review and approval by Company, which review and approval of
such work and services shall not, however, relieve Consultant of any of his
obligations under this Agreement.  In all cases, Consultant will diligently
perform the obligations and responsibilities required by this Agreement,
applying the highest standards of professionalism and good workmanship.  

5.Workplace, Hours and Instrumentalities.  Consultant may perform the services
required by this Agreement at any place or location and at such times as
Consultant shall determine.  Consultant agrees to provide all tools and
instrumentalities, if any, required to perform the services under this
Agreement.  

6.Intellectual Property Rights.

6.1Disclosure and Assignment of Innovations.

(a)Innovations; Company Innovations.  “Innovations” includes processes,
machines, compositions of matter, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
moral rights, mask works, trademarks, trade names, trade dress, trade secrets,
know-how, ideas (whether or not protectable under trade secret laws), and all
other subject matter protectable under patent, copyright, moral right, mask
work, trademark, trade secret or other laws, and includes without limitation all
new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software, and
designs.  “Company Innovations” are Innovations that Consultant, solely or
jointly with others, conceives, reduces to practice, creates, derives, develops
or makes within the scope of Consultant’s work for Company under this Agreement.

(b)Disclosure and Ownership of Company Innovations.  Consultant agrees to make
and maintain adequate and current records of all Company Innovations, which
records shall be and remain the property of Company.  Consultant agrees to
promptly disclose to Company every Company Innovation. Consultant hereby does
and will assign to Company, or

2

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

Company’s designee, Consultant’s entire worldwide right, title and interest in
and to all Company Innovations and all associated records and intellectual
property rights. 

(c)Assistance.  Consultant agrees to execute upon Company’s request a signed
transfer of Company Innovations to Company in the form included with this
Agreement for each of the Company Innovations, including, but not limited to,
computer programs, notes, sketches, drawings and reports.  Consultant agrees to
assist Company in any reasonable manner to obtain, perfect and enforce, for
Company’s benefit, Company’s rights, title and interest in any and all
countries, in and to all patents, copyrights, moral rights, mask works, trade
secrets, and other property rights in each of the Company
Innovations.  Consultant agrees to execute, when requested, for each of the
Company Innovations (including derivative works, improvements, renewals,
extensions, continuations, divisional, continuations in part, or continuing
patent applications thereof), (i) patent, copyright, mask work or similar
applications related to such Company Innovation, (ii) documentation (including
without limitation assignments) to permit Company to obtain, perfect and enforce
Company’s right, title and interest in and to such Company Innovation, and
(iii) any other lawful documents deemed necessary by Company to carry out the
purpose of this Agreement.  If called upon to render assistance under this
paragraph, Consultant will be entitled to a fair and reasonable fee in addition
to reimbursement of authorized expenses incurred at the prior written request of
Company.  In the event that Company is unable for any reason to secure
Consultant’s signature to any document Consultant is required to execute under
this Paragraph 6.1(c) (“Assistance”), Consultant hereby irrevocably designates
and appoints Company and Company’s duly authorized officers and agents as
Consultant’s agents and attorneys-in-fact to act for and in Consultant’s behalf
and instead of Consultant, to execute such document with the same legal force
and effect as if executed by Consultant.

(d)Out-of-Scope Innovations.  If Consultant incorporates any Innovations
relating in any way to Company’s business or demonstrably anticipated research
or development or business which were conceived, reduced to practice, created,
derived, developed or made by Consultant either outside of the scope of
Consultant’s work for Company under this Agreement or prior to the Effective
Date set forth below  (collectively, the “Out-of-Scope Innovations”) into any of
the Company Innovations, Consultant hereby grants to Company or Company’s
designees a royalty-free, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicenses) to practice all
applicable patent, copyright, moral right, mask work, trade secret and other
intellectual property rights relating to any Out-of-Scope Innovations which
Consultant incorporates, or permits to be incorporated, in any Company
Innovations.  Consultant agrees that Consultant will not incorporate, or permit
to be incorporated, any Innovations conceived, reduced to practice, created,
derived, developed or made by others or any Out-of-Scope Innovations into any of
the Company Innovations without Company’s prior written consent.

3

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

6.2Confidential Information. 

(a)Definition of Confidential Information.  “Confidential Information” as used
in this Agreement shall mean any and all technical and non-technical information
including patent, copyright, trade secret, and proprietary information,
techniques, sketches, drawings, models, inventions, know-how, processes,
apparatus, equipment, algorithms, software programs, software source documents,
and formulae related to the current, future and proposed products and services
of Company, Company’s suppliers and customers, and includes, without limitation,
Company Innovations, Company Property (defined below), and Company’s information
concerning research, experimental work, development, design details and
specifications, engineering, financial information, procurement requirements,
purchasing manufacturing, customer lists, business forecasts, sales and
merchandising and marketing plans and information.

(b)Nondisclosure and Nonuse Obligations.  Except as permitted in this paragraph,
Consultant shall neither use nor disclose the Confidential
Information.  Consultant may use the Confidential Information solely to perform
services for the benefit of Company.  Consultant agrees that Consultant shall
treat all Confidential Information of Company with the same degree of care as
Consultant accords to Consultant’s own Confidential Information, but in no case
less than reasonable care. Consultant agrees not to communicate any information
to Company in violation of the proprietary rights of any third party. Consultant
will immediately give notice to Company of any unauthorized use or disclosure of
the Confidential Information and agrees to assist Company in remedying any such
unauthorized use or disclosure of the Confidential Information.

(c)Exclusions from Nondisclosure and Nonuse Obligations.  Consultant’s
obligations under Paragraph 6.2(b) (“Nondisclosure and Nonuse Obligations”) with
respect to any portion of the Confidential Information shall not apply to any
such portion which Consultant can demonstrate:  (a) was in the public domain at
or subsequent to the time such portion was communicated to Consultant by Company
through no fault of Consultant; or (b) was rightfully in Consultant’s possession
free of any obligation of confidence at or subsequent to the time such portion
was communicated to Consultant by Company.  A disclosure of Confidential
Information by Consultant, either:  (a) in response to a valid order by a court
or other governmental body; (b) otherwise required by law; or (c) necessary to
establish the rights of either party under this Agreement, shall not be
considered to be a breach of this Agreement or a waiver of confidentiality for
other purposes; provided, however, that Consultant shall provide prompt prior
written notice thereof to Company to enable Company to seek a protective order
or otherwise prevent such disclosure.

6.3Ownership and Return of Company Property.  All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
all other tangible media of expression), equipment, documents, data, and other
property furnished to

4

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

Consultant by Company, whether delivered to Consultant by Company or made by
Consultant in the performance of services under this Agreement (collectively,
the “Company Property”) are the sole and exclusive property of Company or
Company’s suppliers or customers, and Consultant hereby does and will assign to
Company all rights, title and interest Consultant may have or acquire in the
Company Property.  Consultant agrees to keep all Company Property at
Consultant’s premises unless otherwise permitted in writing by Company.  Upon
the termination of this Agreement, or at Company’s request, and no later than
five (5) days after the termination of this Agreement or the Company’s request,
Consultant shall destroy or deliver to Company, at Company’s option:  (a) all
Company Property; (b) all tangible media of expression in Consultant’s
possession or control which incorporate or in which are fixed any Confidential
Information; and (c) written certification of Consultant’s compliance with
Consultant’s obligations under this subparagraph. 

6.4Observance of Company Rules.  At all times while on Company’s premises,
Consultant will observe Company’s rules and regulations with respect to conduct,
health and safety and protection of persons and property.

7.No Conflict of Interest.  During the Term of this Agreement as provided below,
Consultant will not accept work, enter into a contract, or accept an obligation,
inconsistent or incompatible with Consultant’s obligations, or the scope of
Consulting Services to be rendered for Company, under this
Agreement.  Consultant warrants that, to the best of Consultant’s knowledge,
there is no other contract or duty on the part of Consultant that conflicts with
or is inconsistent with this Agreement.  This Paragraph 7 does not prevent
Consultant from performing services for clients other than Company so long as
such services do not directly or indirectly conflict with Consultant’s
obligations under this Agreement.  During the term of this Agreement, Consultant
will not accept work, enter into a contract, accept an obligation, provide
services to, recommend, or otherwise assist any company or entity other than
Company in the area of diabetes therapy or management or pump technology.

8.Term and Termination.

8.1Term.  This Agreement is effective for the period commencing January 1, 2016
through December 31, 2016 (the “Term”) and shall terminate automatically at the
expiration of the Term. This Agreement is renewable upon the mutual written
consent of both parties.  The terms of such renewal must be in writing and
signed by both Company and Consultant.

8.2Termination by Company.  Upon written notice to Consultant, the Company may
terminate this Agreement immediately upon: (i) Consultant’s breach of
Paragraphs 6 (“Intellectual Property Rights”) or 7 (“No Conflict of Interest”),
(ii) in the event Consultant’s death, or (iii) in the event of Consultant’s
disability for a period of more than thirty (30) days and Consultant is not able
to perform services as contemplated by this Agreement, as

5

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

determined by the Company in its reasonable discretion.  Additionally,
Consultant acknowledges that he and the Company entered into a letter agreement
dated November 12, 2015 regarding his retirement from the Company (the “Letter
Agreement”).  Consultant further acknowledges that in the event he breaches the
terms of the Letter Agreement during the Term of this Agreement, that there
would be an inherent conflict of interest between Consultant and the Company and
that, upon written notice to Consultant, the Company has the right to terminate
this Agreement immediately upon Consultant’s breach of that Letter Agreement as
reasonably determined by the Company. 

8.3Termination by Consultant.  Consultant may terminate this Agreement at any
time, with termination effective ten (10) days after Consultant’s delivery to
Company of written notice of termination.

8.4Duties upon Termination and Liquidated Damages.  Upon termination of this
Agreement for any reason, Consultant agrees to cease all work on behalf of
Company and promptly deliver all Company Property to Company as required under
Paragraph 6.3 above.  Company shall promptly pay Consultant all fees and
approved expenses incurred by Consultant to the date of termination within
thirty (30) days after receiving Consultant’s final invoice, provided, however,
that in the event of a termination of this Agreement by the Company pursuant to
Paragraph 8.2(i) above, Consultant acknowledges and agrees that:  a) The Company
will not be required to make any further payments to Consultant under this
Agreement; and b) Consultant will repay to the Company the amount which had been
paid to Consultant under this Agreement through the date of such termination
within ten (10) days of written demand by the Company.

9.General Provisions.

9.1Successors and Assigns.  The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company.  Consultant may not assign its rights, subcontract or
otherwise delegate its obligations under this Agreement without Company’s prior
written consent.  

9.2 Survival.  The rights and obligations contained in Paragraphs 6
(“Intellectual Property Rights”) and 9 (“General Provisions”) will survive any
termination or expiration of this Agreement.

9.3Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated:  (a) by personal delivery, when delivered personally; (b) by
overnight courier, upon written verification of delivery; or (c) by certified or
registered mail, return receipt requested, upon verification of receipt.  Notice
shall be sent to the addresses set forth above or to such other address as
either party may specify in writing.

6

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

9.4Governing Law.  The validity and interpretation of this Agreement shall be
governed by the laws of the State of California without giving effect to the
principles of conflict of laws.  The parties each hereby consent to exclusive
jurisdiction and venue for all purposes in the state courts located in San Diego
County, California, or the Federal District Court for the Southern District of
California.  

9.5Severability.  If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

9.6Waiver; Amendment; Modification.  No term or provision hereof will be
considered waived by Company, and no breach excused by Company, unless such
waiver or consent is in writing signed by Company.  The waiver by Company of, or
consent by Company to, a breach of any provision of this Agreement by
Consultant, shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Consultant.  This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the parties in writing.

9.7Other Instruments.  The parties shall, whenever and as often as reasonably
requested by the other party, execute, acknowledge and deliver or cause to be
executed, acknowledged and delivered any and all documents and instruments as
may be necessary, expedient or proper in the reasonable opinion of the
requesting party to carry out the intent and purposes of this Agreement,
provided that the requesting party shall bear the cost and expense of such
further instruments or documents (except that each party shall bear its own
attorneys’ fees).

9.8Entire Agreement.  This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous oral or written agreements concerning such subject matter.
Notwithstanding the foregoing, and for avoidance of doubt, this Agreement shall
not be deemed to modify or amend the Letter Agreement or any other agreement
between Consultant and the Company relating to Consultant’s prior employment
with the Company. The terms of this Agreement will govern all services
undertaken by Consultant for Company during the Term.




7

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates shown
below.

Tandem Diabetes Care, Inc.

 

 

Robert B. Anacone

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

Kim D. Blickenstaff

President and Chief Executive Officer

 

 

Robert B. Anacone

 

 

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

[Signature Page to Consulting Agreement between
Tandem Diabetes Care, Inc. and Robert B. Anacone]




8

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

Exhibit C to Retirement Agreement

Employee Proprietary Information Agreement for Robert B. Anacone

In consideration and as a condition of my employment, or continued employment,
by Tandem Diabetes Care, Inc. and/or by companies which it owns, controls, or is
affiliated with or their successors in business (“the Company”), and the
compensation paid therefor:

1.Confidentiality.

I agree to keep confidential, except as the Company may otherwise consent in
writing, and not to disclose or make any use of except for the benefit of the
Company, at any time, either during or subsequent to my employment, any trade
secrets, confidential information, knowledge, data or other information of the
Company relating to products, processes, know-how, designs, formulas, test data,
customer lists, business plans, marketing plans and strategies, pricing
strategies or other subject matter pertaining to any business of the Company or
any of its clients, customers, consultants, licensees or affiliates, which I may
produce, obtain or otherwise acquire during the course of my employment, except
as herein provided.  I further agree not to deliver, reproduce or in any way
allow any such trade secrets, confidential information, knowledge, data or other
information, or any documentation relating thereto, to be delivered or used by
any third parties without prior written consent of a duly authorized
representative of the Company.  The foregoing obligations of confidentiality
shall not apply to (a) any knowledge or information which is now or subsequently
becomes generally and publicly known, other than as a direct or indirect result
of the breach of this Agreement by me or a breach of a confidentiality
obligation owed to the Company by another, or (b) any knowledge or information
which is not proprietary to the Company that I acquired prior to becoming its
employee.

2.Conflicting Employment/Return of Confidential Material.

I agree that during my engagement with the Company, I will not engage in any
other employment, occupation, consulting or other activity relating to the
business in which the Company is now or may hereafter become engaged or which
would otherwise conflict with my obligations to the Company.  In the event of my
termination of engagement with the Company for any reason whatsoever or upon the
request of the Company, I agree to promptly surrender and deliver to the Company
all records, materials, equipment, drawings, documents and data, including any
reproductions thereof, of any nature pertaining to any invention, trade secret
or confidential information of the Company or to my engagement, and I will not
take with me any description containing or pertaining to any confidential
information, knowledge or data of the Company which I may produce or obtain
during the course of my engagement.  The foregoing shall not apply to my address
book, or to any information or documentation I acquired prior to becoming an
employee of the Company.  In the event of the termination of my engagement for
any reason whatsoever, I agree to sign and deliver the “Termination Certificate”
attached hereto as Exhibit A.

9

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

3.Assignment of Inventions. 

I agree that all medical devices and processes, documentation and other
copyrightable materials to which I contribute during my engagement shall be
considered “works made for hire” and shall be the sole property of the
Company.  I hereby assign and transfer to the Company my entire right, title and
interest in and to all inventions (as used in the Agreement, “inventions” shall
include but not be limited to ideas, improvements, designs and discoveries)
whether or not patentable and whether or not reduced to practice, made or
conceived by me (whether made solely by me or jointly with others) during the
period of my engagement with the Company, which relate in any manner to the
actual or demonstrably anticipated business, work or research and development of
the Company or its subsidiaries, or result from or are suggested by any task
assigned to me or any work performed by me for or on behalf of the Company or
its subsidiaries or result from use of premises owned, leased or contracted for
the Company.  I agree that all such inventions are the sole property of the
Company provided, however, that this Agreement does not require assignment of an
invention for which no equipment, supplies, facility, or trade secret
information of the Company was used, and which was developed entirely on my own
time as provided in California Labor Code Section 2870 a copy of which is
attached hereto as Exhibit B, and:

(a)which does not relate to the business of the Company or to the Company's
actual or demonstrably anticipated research or development; or

(b)which does not result from any work performed by me for the Company.

4.Disclosure of Inventions and Patents.

I agree that in connection with any “invention” as defined in Paragraph 3 above:

(a)I will disclose such invention promptly in writing to my immediate superior
at the Company, with a copy to the Chief Executive Officer, regardless of
whether I believe the invention is protected by Paragraph 3 above, in order to
permit the Company to claim rights to which it may be entitled under this
Agreement.  Such disclosure shall be received in confidence by the Company.

(b)I will, at the Company's request, promptly execute a written assignment of
title to the Company for any invention required to be assigned by Paragraph 3
(“assignable invention”), and I will preserve any such assignable invention as
confidential information of the Company.

(c)Upon request, I agree to assist the Company or its nominee (at its expense)
during and at any time subsequent to my engagement in every reasonable way to
obtain for its own benefit patents and copyrights for such assignable inventions
in any and all countries, which inventions shall be and remain the sole and
exclusive property of the Company or its nominee whether or not patented or
copyrighted.  I agree to execute such papers and perform such lawful acts as the
Company deems to be necessary to allow it to exercise all right, title, and
interest in such patents and copyrights.

10

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

5.Execution of Documents. 

In connection with Paragraph 4(c), I further agree to execute, acknowledge and
deliver to the Company or its nominee upon request and at its expense all such
documents, including applications for patents and copyrights and assignments of
inventions, patents and copyrights to be issued therefore, as the Company may
determine necessary or desirable to apply for and obtain letters, patents and
copyrights on such assignable inventions in any and all countries and/or to
protect the interest of the Company or its nominee in such inventions, patents
and copyrights, and to vest title thereto in the Company or its nominee.  In the
event that the Company is unable for any reason whatsoever to secure my
signature to any lawful and necessary document required to apply for or execute
any patent application with respect to inventions (including renewals,
extension, continuations, divisions or continuations, divisions or continuations
in part thereof), I hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents, as my agents and attorneys-in-fact to act
for and in my behalf and instead of me, to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents thereon with the same legal force and effect as if executed
by me.

6.Maintenance of Records.

I agree to keep and maintain adequate and current written or printed records of
all inventions made by me (in the form of notes, sketches, drawings and as may
be specified by the Company), which records shall be available to and remain the
sole property of the Company at all times.

7.Prior Inventions.

It is understood that all inventions if any, patented or unpatented, which I
made prior to my engagement by the Company are excluded from the scope of this
Agreement.  To preclude any possible uncertainty, I have set forth on Exhibit C
attached hereto a complete list of all my prior inventions excluded from the
assignment of rights, including numbers of all patents and patent applications,
and a brief description of all unpatented inventions which are not the property
of a previous employer.  I represent and covenant that the list is complete and
that, if no items are on the list, I have no such prior inventions.  During my
engagement with the Company, I agree to notify the Company in writing before I
make any disclosure or perform any work on behalf of the Company which appears
to threaten or conflict with proprietary rights I claim in any invention or
idea.  In the event of my failure to give such notice, I agree that I will make
no claim against the Company with respect to any such inventions or ideas.  In
addition, if any invention made or conceived by me during the period of my
employment is based on, or incorporates, or is an improvement or derivative of,
or cannot reasonably be made, used, reproduced and distributed without violating
other technology or rights owned by me, I hereby grant to the Company a
perpetual, worldwide, royalty-free, non-exclusive, sublicensable right and
license to exploit and exercise all such technology in support of the Company's
exercise or exploitation of its rights to such invention.  

 

11

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

8.Trade Secrets of Others. 

I represent that my performance of all the terms of this Agreement and as an
employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by me in
confidence or in trust prior to my employment with the Company, and I will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.  I agree not to enter into any agreement either written or oral in
conflict herewith.

9.Performance.

I understand, as part of the consideration for the offer of employment extended
to me by the Company and of my employment or continued employment by the
Company, that I have not brought and will not bring with me to the Company or
use in the performance of my responsibilities at the Company any equipment,
supplies, facility or trade secret information of any former employer which are
not generally available to the public, unless I have obtained written
authorization for their possession and use.

10.Remedies.

I agree that in addition to any other rights and remedies available to the
Company for any breach by me of my obligations hereunder, the Company shall be
entitled to enforcement of my obligations hereunder by court injunction.

11.Non Solicitation.  

I agree that during my employment and for the two year period following my
employment I will not solicit or induce any employee or consultant of the
Company to quit their employment, cease doing business with the Company or
accept employment with any entity that I am then involved with, unless I am
specifically authorized to do so by the Company.  In addition, during my
engagement and for the two year period following my engagement I will not
solicit or induce any customer of the Company to cease doing business with the
Company.  

12.Modification.

This Agreement may not be changed, modified, released, discharged, abandoned or
otherwise amended, in whole or in part, except by an instrument in writing,
signed by me and the Company.  I agree that any subsequent change or changes in
my duties or compensation shall not affect the validity or scope of this
Agreement.

12

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

13.Entire Agreement. 

I acknowledge receipt of this Agreement and agree that with respect to the
subject matter thereof it is my entire agreement with the Company, superseding
any previous oral or written communications, representations, understandings or
agreements with the Company or any officers or representative thereof.

14.Severability.

In the event that any paragraph or provision of this Agreement shall be held to
be illegal or unenforceable in any jurisdiction, such paragraph or provision
shall, as to that jurisdiction, be adjusted and reformed, if possible, in order
to achieve the intent of the parties, and if such paragraph or provision cannot
be adjusted and reformed, such paragraph or provision shall, for the purposes of
that jurisdiction be voided and severed from this Agreement, and the entire
Agreement shall not fail on account thereof but shall otherwise remain in full
force and effect.

15.Successors and Assigns.

This Agreement shall be binding upon my heirs, executors, administrators or
other legal representative and is for the benefit of the Company, its successors
and assigns.  This Agreement may be assigned by the Company to any purchaser or
successor in interest to the business of the Company.

16.Governing Law.

This Agreement shall be governed by the laws of the location of the Company's
corporate headquarters, which is presently located in the State of California;
provided, however, that in the event this provision is deemed to be
unenforceable by a local judicial authority or governmental agency, then the
laws of the location of my employment shall apply.

 

13

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

17.Counterparts. 

This Agreement may be signed in two counterparts, each shall be deemed an
original and both of which shall together constitute one agreement.

Dated:  February 15, 2009

 

EMPLOYEE

 

 

 

 

/s/ Robert B. Anacone

 

 

 

Signature

 

 

 

 

 

 

 

Robert B. Anacone

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

Dated:  March 19, 2009

 

TANDEM DIABETES CARE, INC.,

 

 

 

a Delaware corporation

 

 

 

 

/s/ Kim Blickenstaff

 

 

 

Kim Blickenstaff, Chief Executive Officer

 

 

       




 

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

 

 

EXHIBIT A to Employee Proprietary Information Agreement for Robert B. Anacone

TERMINATION CERTIFICATE

 

 

This is to certify that I do not have in my possession, nor have I failed to
return any records, documents, data specifications, drawings, blueprints,
reproductions, sketches, notes, reports, proposals, or copies of them, or other
documents or materials, equipment, or other property belonging to Tandem
Diabetes Care, Inc., its successors and assigns (hereafter referred to as “the
Company”).  I further certify that I have complied with and will continue to
comply with all the terms of the Employee Proprietary Information Agreement
signed by me with the Company, including the reporting of any inventions (as
defined therein) conceived or made by me covered by the Agreement.  I further
agree that in compliance with the Employee Proprietary Information Agreement, I
will preserve as confidential all trade secrets, confidential information,
knowledge, data, or other information relating to products, processes, know-how,
designs, formulas, test data, customer lists, or other subject matter pertaining
to any business of the Company or any of its clients, customers, consultants,
licensees, or affiliates.  I further certify and agree that I have been paid,
and have received, all compensation required to be paid to me at any time in
connection with my employment by the Company.

 

Dated: _____________

 

 

        




 

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

 

 

 

EXHIBIT B to Employee Proprietary Information Agreement for Robert B. Anacone

ASSIGNMENT OF INVENTIONS

 

SECTION 2870

CALIFORNIA LABOR CODE

 

Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of his or her rights in an invention to his or her
employer shall not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the employer was used, and which was
developed entirely on the employee’s own, time, and:

a)which does not relate to the business of the employer or to the employer’s
actual or demonstrably anticipated research or development or

 

b)which does not result from any work performed by the employee for the
employer.

 

Any provision which purports to apply to such an invention is to that extent
against the public policy of this state and is to that extent void and
unenforceable.

 

 




 

 

--------------------------------------------------------------------------------

Exhibit 10.1

[g201511251746554022035.jpg]

 

 

 

 

EXHIBIT C to Employee Proprietary Information Agreement for Robert B. Anacone

LIST OF PRIOR INVENTIONS

 

Title

Date

Identifying Number or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 